DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species III (claims 1-5, 9) in the reply filed on 6/3/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, third and fourth storage receptacle in claim 1, second handle pivotally coupled to a side portion of the base in claim 2, plurality of drainage apertures in the base in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear as to whether applicant is reciting the combination of the container and the hoist device or whether applicant is reciting the subcombination of the container capable of functioning with a hoist device.  The preamble suggests the latter; however, the body of the claim suggests the former.  The claims recite storage receptacle having shapes corresponding to parts of the hoist device; however, it is unclear how the shapes can correspond to a hoist device if the hoist device is not explicitly claim.  The term “corresponding to” is unclear because it fails to establish the relationship between the storage receptacles and parts of an unclaimed hoist device.  For purposes of examination, the claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0352711 to Brunner in view of US 2018/0126544 to Chen.
Regarding claim 1, Brunner discloses a storage container (100) for a hoist device (intended use), the container comprising a base (10) that defines an inner cavity, a first storage receptacle (83) having a first shape that can correspond to a main body of a hoist device in that it has a shape that can hold the main body, a second storage (85) having a second shape that can correspond to a first hook of a hoist device in that it has a shape that can hold the first hook, a third storage receptacle (83) having a third shape that can correspond to a second hook of a hoist device in that it has a shape that can hold a second hook, a fourth storage receptacle (85) having a fourth shape that can correspond to a chain of a hoist device in that it has a shape that can hook a chain, a lid (50) pivotally coupled to the base and configured to close the inner cavity, a handle (3) coupled to the base, a latch (4) configured to selectively secure the lid to the base in a closed state.  In particular Brunner discloses multiple compartments and boxes that can hold different parts of a hoist device.  Brunner does not explicitly teach the handle being pivotally coupled.  However, Chen discloses a storage container (Fig 1) and in particular discloses a handle (16) being pivotally coupled to the base (10).  One of ordinary skill in the art would have found it obvious to make the Brunner handle pivotable if it wasn’t already as suggested by Chen in order to facilitate movement and gripping/storage of the handle for transporting of the container and when not in transport.
Regarding claim 4, Brunner further discloses each of the storage receptacles intersected by a vertical plane (A, Fig 1b below) when container is held aloft by handle (3).


    PNG
    media_image1.png
    704
    636
    media_image1.png
    Greyscale

Regarding claim 9, Brunner further discloses the latch (4) being a first latch and the storage container further comprising a second latch (4, Fig 1a) configured to selectively secure the lid to the base.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chen and US 2012/0312708 to Roehm et al. (Roehm).
Regarding claim 2, the modified Brunner teaches the container of claim 1 but does not teach a second handle.  Roehm discloses a storage container (Fig 1) and in particular discloses the container having two pivoting handles (64, 66), one at a top and one at a side of the container.  One of ordinary skill in the art would have found it obvious to incorporate an additional handle to the side of Brunner as suggested by Roehm to carry the container in multiple orientations. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chen and US 2019/0031421 to Kneisel et al. (Kneisel).
Regarding claim 3, the modified Brunner teaches the container of claim 1 but does not teach the base including a plurality of drainage apertures.  However, Kneisel discloses a storage container (Fig 1a) and in particular discloses base (108) of the container having a plurality of drain or vent apertures (182, 184, 186, 188).  One of ordinary skill in the art would have found it obvious to incorporate apertures to the modified Brunner base as suggested by Kneisel in order to allow for air circulation in and out of the storage box.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chen and US 2014/0265197 to Russell et al. (Russell).
Regarding claim 5, the modified Brunner teaches the container of claim 1 but does not teach interlocking features.  However, Russell discloses a storage container (Fig 1) and in particular discloses a first interlocking feature (46) on the base (12) and a second interlocking feature (42) on the lid (14), the first and second interlocking features having complementary shapes (¶0036).  One of ordinary skill in the art would have found it obvious to incorporate interlocking features with complementary shapes on the Brunner lid and base as suggested by Russell in order to facilitate stacking of multiple containers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735